Citation Nr: 0518327	
Decision Date: 07/06/05    Archive Date: 07/14/05

DOCKET NO.  98-09 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased rating for residuals of a 
through-and-through gunshot wound of the left thigh with 
residual scarring, currently rated as 10 percent disabling.  



REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  




INTRODUCTION

The veteran served on active duty from October 1940 to 
November 1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which denied a compensable rating for 
residuals of a gunshot wound of the left thigh, rated at 0 
percent since 1948, and also denied a 10 percent rating based 
upon multiple noncompensable disabilities, under 
38 C.F.R. § 3.324.

Following that rating decision, a December 2004 rating 
decision increased the rating for the left thigh gunshot 
wound to 10 percent from March 1997, and also granted service 
connection for varicose veins in the left lower extremity, 
rated at 10 percent.  As a result, a claim for entitlement to 
a 10 percent rating based upon multiple noncompensable 
disabilities was rendered moot.  Thus, the only issue 
remaining on appeal is that listed on the first page herein.  
See AB v. Brown, 6 Vet. App. 35 (1993) (holding that, on a 
claim for an increased rating, the veteran will generally be 
presumed to be seeking the maximum benefit allowed by law and 
regulation, and that such a claim remains in controversy, 
even if partially granted, where less than the maximum 
benefit available has been awarded). 

Review of the record reveals that the veteran has filed a 
claim seeking service connection for post-traumatic stress 
disorder, and that issue is referred to the RO for 
appropriate development and adjudication. 


FINDING OF FACT

No more than a moderate degree of disability involving Muscle 
Group XIII is currently demonstrated by the competent 
evidence of record. 



CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
residuals of a through-and-through gunshot wound of the left 
thigh with residual scarring are not met. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.102, 3.321, Part 4, 4.73, 
Diagnostic Code (DC) 5313 (2004). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Mayfield v. 
Nicholson, ___ Vet. App. ___, No. 02-1077 (April 14, 2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans 
of America v. Secretary of Veterans Affairs, 345 F.3d 1344 
(Fed. Cir. 2003) (but see Public Law No. 108-183, § 701, 117 
Stat. 2651, 2670-71 (Dec. 16, 2003); Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  See also VAOPGCPREC 11-00 (Nov. 27, 2000); 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 
22, 2003); VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  The 
Board is aware that in Pelegrini, cited above, the Court 
stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  

In a recent case, Mayfield v. Nicholson, supra, the Court 
addressed the meaning of prejudicial error (38 U.S.C.A. 
§ 7261(b)), what burden each party bears with regard to the 
Court taking due account of the rule of prejudicial error, 
and the application of prejudicial error in the context of 
the VCAA duty-to-notify (38 U.S.C.A. § 5103(a)).  

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.

In an October 2003 letter, the RO advised the veteran of the 
VCAA and its effect on his claim.  In addition, the veteran 
was advised, by virtue of a detailed May 1998 statement of 
the case (SOC) and a December 2004 rating decision and 
supplemental statement of the case (SSOC) issued during the 
pendency of this appeal, of the pertinent law, and what the 
evidence must show in order to substantiate his claim.  The 
Board therefore believes that appropriate notice has been 
given in this case.  The Board notes, in addition, that a 
substantial body of lay and medical evidence was developed 
with respect to the veteran's claim, and that the May 1998 
SOC,  December 2004 SSOC, and December 2004 rating decision 
issued by the RO informed the veteran of what evidence would 
be required to establish entitlement to the benefits sought.  
See Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
All the above notice documents must be read in the context of 
prior, relatively contemporaneous communications from the RO.  
See Mayfield, supra, at 27.  

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under the VCAA.  The Board, therefore, finds that no useful 
purpose would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the veteran.  The U.S. Court of Appeals for 
Veterans Claims has held that such remands are to be avoided.  
See Winters v. West, 12 Vet. App. 203 (1999) (en banc), 
vacated on other grounds sub nom. Winters v. Gober, 219 F.3d 
1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
In fact, the Court has stated, "The VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims."  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

II.  Factual Background

During service in World War II, the veteran sustained a wound 
to the right frontal parietal region in July 1943.  He also 
sustained a gunshot wound to the left leg in 1945, the exact 
nature of which is not clear from the service medical records 
that have been obtained.  After service separation, service 
connection for residual scarring of a gunshot wound in the 
left thigh and skull was granted by a May 1948 rating 
decision.  A noncompensable rating was assigned, and by the 
time of a September 1977 rating decision, a separate 
noncompensable rating had been assigned for residual scarring 
from a gunshot wound of the left thigh, under Diagnostic Code 
7805.  

Pertinent evidence includes reports from an August 1948 VA 
examination which revealed what was described as a "minute" 
scar over the anterior aspect of the lower portions of the 
left thigh.  The musculature at that time was not altered, 
and muscle strength in the affected area was described as 
"good."  Reflexes were normal.  The veteran described some 
occasional pain shooting down the inside of the left knee and 
leg.  No neurosensory abnormalities were described.  The 
impression in pertinent part following the examination was 
"[r]esidual of gunshot wound with small scar on the left 
lower two-thirds of the [left] thigh anteriorly with 
penetration to quadriceps femoris muscle and with the 
question of orthopedic involvement to be determined by x-ray 
interpretation."  An X-ray of the left thigh revealed no 
evidence of disease, injury, or retained metallic fragments.

Thereafter, no directly pertinent evidence is of record until 
reports from April 1997 VA skin and muscle examinations.  At 
the time of these examinations, the veteran reported that he 
had been experiencing pain in the left lower extremity since 
approximately 1985, and that he had been taking quinine 
sulfate for the previous five years for muscle cramps and 
burning in the left thigh.  He also described occasional 
aching and a sensation of weakness in the left leg, as well 
as cramping and pain in his calf muscles.  Upon muscle 
examination, a one-centimeter depression was noted in the 
area of the left medial quadriceps in the left thigh, five 
centimeters above the left knee.  There was no scar in this 
area, and approximately one centimeter below this depression, 
there was what was described as a "very superficial" 0.5 
centimeter scar with adherence but no keloid formation or 
tenderness.  There was no exit wound, tendon damage, or bone, 
joint, or nerve damage noted.  Muscle strength testing 
revealed strength in the left flexors at 4/5 and normal calf 
muscle strength.  He had normal dorsiflexion and normal 
plantar flexion, with good strength in both feet.  There was 
no muscle herniation or muscle tenderness, and the examiner 
stated that there was no loss of muscle function.  

Additional findings included a full range of motion in both 
knees.  The neurological examination of the lower extremity 
showed the knee and ankle jerks to be 2+ and equal, and the 
veteran had no pathologic reflexes.  The sensory examination 
of the left lower extremity was normal.  It was also noted 
that the circumference of the left mid-thigh was 46 
centimeters and the circumference of the right mid-thigh was 
47 centimeters.  The circumference of the mid right and left 
calf was 37 centimeters.  The impression following the muscle 
examination was pain the left thigh secondary to a gunshot 
wound; minimal weakness in the left thigh musculature; a 
normal range of motion of the (left) hip, knee, and ankle, 
and a normal gait and stance. 

Reports from the VA skin examination showed the veteran 
stating that the scarring in the left thigh was occasionally 
tender and prominent, and that the scarring interfered with 
circulation in the left lower extremity, which caused him to 
have varicose veins.  The scarring was described as a "very 
superficial" 0.5 centimeter scar approximately 4 centimeters 
above the left knee.  It was said that scarring involved no 
adhesion, adherence, keloid formation, or tenderness.  There 
was no ulceration of the skin and no elevation or depression 
of the scar.  No edema was observed, and the scar was very 
faint and almost indiscernible to the examiner.  The examiner 
specifically noted that there was no limitation of 
functioning associated with the scar, and the clinical 
impression was of a "very superficial" 0.5 centimeter scar 
on the left medial thigh causing no disability.  

The most recent VA muscle examination was conducted in May 
2004, and the reports from this examination indicate that the 
claims file had been reviewed by the examiner.  In reporting 
the veteran's history, the examiner stated that the veteran 
had sustained a through-and-through gunshot wound in the left 
lower thigh.  He stated that the area of the gunshot wound 
was still tender to touch, but he reported having no current 
treatment for residuals of the gunshot wound.  Upon physical 
examination, the area of scarring above the distal left thigh 
was described as "barely visible" slight rounded areas with 
a kind of "pinprick red" coloring.  The scars were at 
maximum one eighth of an inch thick and 3/16th of an inch in 
diameter, and were tender to deep palpation but not 
depressed.  There was no underlying skin condition observed, 
and the skin coloration was normal with no muscle loss.  The 
impression following the examination was of a through-and-
though gunshot wound in the distal left thigh, with 
essentially no functional impairment and no weakness or 
fatigability.  X-rays of the left femur revealed no retained 
metallic foreign bodies.  

Following the May 2004 VA skin examination, a December 2004 
rating decision determined that, despite the fact that the 
service medical records did not document a through-and-
through gunshot wound, a 10 percent rating was warranted 
under Diagnostic Code 5313 on the basis of the examiner's 
indication in May 2004 that the veteran had a through-and-
through wound.  It was indicated that all reasonable doubt in 
this regard was construed in favor of the veteran. 

III.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  If the 
probative weight of the negative evidence exceeds that of the 
positive, the claim shall be denied.  Gilbert, supra.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

During the pendency of the veteran's appeal, the provisions 
regarding the rating of muscle injuries were amended by 
regulatory changes codified at 62 Fed. Reg. 30,235-240 (June 
3, 1997) (codified at 38 C.F.R. §§ 4.56, 4.73 (2004)).  
Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (April 
10, 2000); 38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 
3.114 (2004).

In this case, however, as these amendments have not resulted 
in any major substantive change in the manner in which 
disability due to muscle injuries is rated pertaining to this 
case, the citations below will be to the new criteria for 
rating muscle injuries, for the sake of convenience.  In 
addition, the Board notes that because the December 2004 
rating decision notified the veteran of the reasons why a 
rating in excess of 10 percent for the service-connected 
residuals of a gunshot wound to the left thigh were not met 
under the amended criteria, application of these criteria 
will not result in any prejudice to the veteran.  Bernard v. 
Brown, supra.  

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.  
38 C.F.R. § 4.56(c) (2004).

The provisions of 38 C.F.R. § 4.56(d)(1),(2),(3),(4) provide 
that disabilities resulting from muscle injuries under 
diagnostic codes 5301 through 5323, shall be classified as 
"slight," "moderate," "moderately severe," or "severe" 
as follows: 

Slight Disability of Muscles:

(i)  Type of injury:  Simple wound of muscle without 
debridement or infection.

(ii)  History and complaint:  Service department 
record of superficial wound with brief treatment and 
return to duty. Healing with good functional results. 
No cardinal signs or symptoms of muscle disability as 
defined in paragraph (c) of this section.

(iii)  Objective findings:  Minimal scar.  No evidence 
of fascial defect, atrophy, or impaired tonus.  No 
impairment of function or metallic fragments retained 
in muscle tissue.

Moderate Disability of Muscles:

(i)  Type of Injury:  Through and through or deep 
penetrating wound of short track from a single bullet, 
small shell or shrapnel fragment, without explosive 
effect of high velocity missile, residuals of 
debridement, or prolonged infection. 

(ii)  History and complaint:  Service department 
record or other evidence of in-service treatment for 
the wound.  Record of consistent complaint of one or 
more of the cardinal signs and symptoms of muscle 
disability as defined by 38 C.F.R. § 4.56(c), 
particularly lowered threshold of fatigue after 
average use, affecting the particular functions 
controlled by the injured muscles. 

(iii)  Objective findings:  Entrance and (if present) 
exit scars, small or linear, indicating short track of 
missile through muscle tissue.  Some loss of deep 
fascia or muscle substance or impairment of muscle 
tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side.

Moderately Severe Disability of Muscles:

(i)  Type of Injury:  Through and through or deep 
penetrating wound by small high velocity missile or 
large low-velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts, and 
intramuscular scarring.

(ii)  History and Complaint:  Service department 
record or other evidence showing hospitalization for a 
prolonged period for treatment of wound.  Record of 
consistent complaint of cardinal signs and symptoms of 
muscle disability as defined by 38 C.F.R. § 4.56(c) of 
this section and, if present, evidence of inability to 
keep up with work requirements.

(iii)  Objective Findings:  Entrance and (if present) 
exit scars indicating track of missile through one or 
more muscle groups.  Indications on palpation of loss 
of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side 
demonstrate positive evidence of impairment.

Severe Disability of Muscles:

(i)  Type of injury:  Through and through or deep 
penetrating wound due to high-velocity missile, or 
large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or 
sloughing of soft parts, intramuscular binding and 
scarring.

(ii)  History and complaint:  Service department 
record or other evidence showing hospitalization for a 
prolonged period for treatment of wound.  Record of 
consistent complaint of cardinal signs and symptoms of 
muscle disability as defined in paragraph (c) of this 
section, worse than those shown for moderately severe 
muscle injuries, and, if present, evidence of 
inability to keep up with work requirements.

(iii)  Objective findings:  Ragged, depressed and 
adherent scars indicating wide damage to muscle groups 
in missile track.  Palpation shows loss of deep fascia 
or muscle substance, or soft flabby muscles in wound 
area.  Muscles swell and harden abnormally in 
contraction.  Tests of strength, endurance, or 
coordinated movements compared with the corresponding 
muscles of the uninjured side indicate severe 
impairment of function.  If present, the following are 
also signs of severe muscle disability:

(A)  X-ray evidence of minute multiple scattered 
foreign bodies indicating intramuscular trauma and 
explosive effect of the missile.
(B)  Adhesion of scar to one of the long bones, 
scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true 
skin covering in an area where bone is normally 
protected by muscle.
(C)  Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests.
(D)  Visible or measurable atrophy.
(E)  Adaptive contraction of an opposing group of 
muscles.
(F)  Atrophy of muscle groups not in the track of 
the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle.
(G)  Induration or atrophy of an entire muscle 
following simple piercing by a projectile.

Disability affecting Muscle Group XIII (the posterior thigh 
group affecting extension of the hip and flexion of the knee; 
outward and inward rotation of a flexed knee; acting with the 
rectus femoris and sartorius muscles synchronizing 
simultaneous flexion of the hip and knee and extension of the 
hip and knee by belt-over-pulley action at the knee joint) is 
rated as follows:  Slight disability, 0 percent; moderate 
disability, 10 percent; moderately severe disability, 30 
percent; severe disability, 40 percent.  38 C.F.R. § 4.73, DC 
5313.  

Applying these criteria to the pertinent evidence of record 
the Board finds that, given the minimal findings demonstrated 
upon the VA examinations in April 1997 and May 2004, 
"moderately severe" disability is clearly not demonstrated 
so as warrant a 30 percent rating under DC 5313.  In this 
regard, the Board notes that the examiner who conducted the 
April 1997 VA muscle examination specifically found that 
there was no loss of muscle function in the left thigh or any 
neurologic or sensory deficits in this area, and the range of 
motion in the left hip, knee, and ankle was said to be 
normal.  Moreover, following the May 2004 VA muscles 
examination, the examiner stated that there was "essentially 
no functional impairment" associated with the gun shot wound 
to the left thigh.  Finally, while scarring in the left thigh 
remains, it has been described "very superficial," and the 
conclusion following the April 1997 VA examination was that 
there was no limitation of functioning associated with this 
scar.  There are otherwise no clinical findings from the 
April 1997 and May 2004 VA examinations, or elsewhere in the 
record, which would support the assignment of an increased or 
separate rating under any potentially applicable code 
pertaining to skin disabilities codified at 
38 C.F.R. § 4.118.  See Esteban v Brown, 6 Vet. App. 259 
(1994).  

Also considered by the Board have been the provisions of 
38 C.F.R. § 3.321(b)(1), which state that, when the 
disability picture is so exceptional or unusual that the 
normal provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected 
disabilities, an extraschedular evaluation will be assigned.  
If the question of an extraschedular rating is raised by the 
record or by the veteran before the Board, the correct course 
of action is for the Board to raise the issue and remand the 
matter if warranted for a decision in the first instance by 
the RO, which has the delegated authority to assign such a 
rating in the first instance, pursuant to 38 C.F.R. § 3.321 
(2003).  See Bagwell v. Brown, 9 Vet. App. 157, 158 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  The Board notes 
that neither frequent hospitalization nor marked interference 
with employment due to the veteran's service-connected 
gunshot wound in the left thigh is alleged or demonstrated, 
nor is there any other evidence that this condition involves 
such disability that an extraschedular rating would be 
warranted under the provisions of 38 C.F.R. § 3.321(b)(1).  
The Board therefore finds that further consideration or 
referral of this matter under the provisions of 38 C.F.R. § 
3.321 is not necessary or appropriate.
 
The veteran asserts a much more debilitating condition due to 
residuals of the gunshot wound to the left thigh than was 
demonstrated by the evidence cited above, and the Board fully 
respects the veteran's sincere assertions in this case.  
However, it finds the probative weight of this positive 
evidence to be overcome by the more objective negative 
evidence cited above.  See Routen v. Brown, 10 Vet. App. 183, 
186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  See 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Francisco 
v. Brown, 7 Vet. App. at 55 (1994).  Thus, as the probative 
weight of the negative evidence exceeds that of the positive, 
the claim must be denied.  Gilbert, 1 Vet. App. at 49.   


ORDER

Entitlement to a rating in excess of 10 percent for a through 
and through gunshot wound of the left thigh with residual 
scarring is denied. 




__________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


